10 A.3d 527 (2010)
299 Conn. 912
Jose I. POLANCO
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided November 16, 2010.
Laljeebhai R. Patel, special public defender, in support of the petition.
*528 Ronald G. Welter, senior assistant state's attorney, in opposition.
The petitioner Jose I. Polanco's petition for certification for appeal from the Appellate Court, 124 Conn.App. 903, 4 A.3d 354 (2010), is denied.
EVELEIGH, J., did not participate in the consideration of or decision on this petition.